DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/5/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al. US PGPub. 2020/0212113. 	Regarding claim 1, Song teaches a self-luminous [0066] display panel (1, fig. 1-6) [0061] in which pixels (see fig. 5-6) composed of sub-pixels (LA1-3, fig. 6) are arranged in a matrix of rows and columns (see fig. 5), comprising: 	 light-emitting elements (ED1-3, fig. 6) [0124] corresponding one-to-one with the sub-pixels (LA1-3), each sub-pixel (LA1-3) in a pixel emitting a different color of light (R, Gb, G, fig. 6) [0164],[0176] and [0121] respectively;  	column banks (150, fig. 6) [0119] disposed between the light-emitting elements (ED1-3) in a row direction (D1, fig. 6), each of the column banks (150) having an elongated shape in a column direction (D2, fig. 5 and 7);  	a light-shielding film (220A+210A = BA1, fig. 6; hereinafter called BA1) [0089] provided with openings (TA1-3, fig. 6) at positions corresponding to the light-emitting elements (ED1-3) in plan view, downstream in a light emission direction (D3, fig. 6) of the light-emitting elements (ED1-3),  	wherein in plan view, distances (D1C and D1D, fig. 6) [0096] in the row direction (D1) between edges (see examiner’s fig. 1) of the openings (TA1) of the light-shielding film (BA1) and defined points (see examiner’s fig. 1) of the light-emitting elements (ED1) are different [0099] depending on light emission color (D2C and D2D of ED2 are different, fig. 6, [0099]) of the light-emitting elements (ED2), due to different widths (see NLA, fig. 6 having different widths, fig. 6) of portions of the column banks (150) adjacent to the light-emitting elements (ED1-2) (Song et al., fig. 6). NLA (D1D+BA1+D2C) adjacent LA2 is different from NLA (D2D+BA2+D3C) adjacent LA3.
    PNG
    media_image1.png
    771
    1429
    media_image1.png
    Greyscale
                                                     Examiner’s Fig. 1
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al. US PGPub. 2020/0212113 as applied to claim 1 above, and further in view of Kishimoto et al. US PGPub. 2020/0266394. 	Regarding claim 6, Song teaches the self-luminous display panel of claim 1, wherein the light-emitting elements (ED1-3) of each pixel are arranged in a line (see fig. 5-6) in the row direction (D1), each of the light-emitting elements (ED1-3) includes a light-emitting layer (OL, fig. 6) [0121] including an applied film (OL, fig. 6) [0121] disposed in a gap (LA1, fig. 6) between the column banks (150).  	But Song fails to teach wherein each of the light-emitting layers includes a flat portion that has a substantially uniform film thickness disposed in a range that includes a center point in the row direction of the gap between the column banks, and pinning portions disposed on either side of the flat portion in the row direction that have a larger film thickness than the flat portion. 	However, Kishimoto teaches a self-luminous display device (fig. 1C) [0014] wherein each of the light-emitting layers (26, fig. 1C) [0018] includes a flat portion that has a substantially uniform film thickness (h2, fig. 1C) [0033] disposed in a range that includes a center point in the row direction (left to right direction, fig. 1C) of the gap between the column banks (23, fig. 1C) [0018], and pinning portions disposed on either side of the flat portion in the row direction (left to right direction, fig. 1C) that have a larger film thickness (h3, fig. 1C) [0033] than the flat portion (fig. 1C). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the device of Song such that the light emitting layer has the shape including the thinner flat center portion and the thicker pinning side portion as taught by Kishimoto because such light-emitting layer structure is very well-known in the art and such material/structure is art recognized and suitable for the intended purpose of extending the portion of the light emitting layer having uniform thickness which is effective and particularly advantageous when the pixels are small and the area can be effectively used as a light-emitting area (Kishimoto et al., [0034]) (see MPEP 2144.07).

Allowable Subject Matter
Claims 2-5 and 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a self-luminous display panel wherein “among the light-emitting elements of each pixel, a first light-emitting element that has a larger width has smaller values for the distances in the row direction between the edges of the corresponding opening and the defined points of the light-emitting element than a second light-emitting element that has a smaller width” as recited in claim 2; 	a self-luminous display panel wherein “among crosspieces of the light-shielding film between the openings, among the crosspieces corresponding to each pixel, a first crosspiece that has a smaller width in the row direction corresponds to a column bank that has a larger width in the row direction while a second crosspiece that has a larger width in the row direction corresponds to a column bank that has a smaller width in the row direction” as recited in claim 3; 	a self-luminous display panel wherein “the light-emitting elements have different light emission distributions in the row direction depending on the light emission color of the light-emitting element, and among the light-emitting elements of each pixel, a first light-emitting element that has a light emission distribution shape that has a larger half maximum luminance range has larger values for the distances in the row direction between the edges of the corresponding opening and the defined points of the light-emitting element than a second light-emitting element that has a light emission distribution shape that has a smaller half maximum luminance range” as recited in claim 4; 	a self-luminous display panel wherein “widths in the row direction of crosspieces of the light-shielding film between the openings are constant, regardless of light emission color of the light-emitting elements” as recited in claim 5; 	a self-luminous display panel wherein “a difference in chromaticity between chromaticity observed from a viewing angle of 45.degree. from the front of the display panel in the row direction and chromaticity observed from a viewing angle of 45.degree. from the front of the display panel in the column direction is from 0 to 0.020, where the difference in observed chromaticity is caused by a portion of light emitted from each light-emitting element being shielded by the edge of the opening of the light-shielding film” as recited in claim 7; and  	a  self-luminous display panel wherein “luminance observed from a viewing angle of 45.degree. from the front of the display panel in the column direction is 103% or more of luminance observed from a viewing angle of 45.degree. from the front of the display panel in the row direction, where a difference in observed luminance is caused by a portion of light emitted from each light-emitting element being shielded by the edge of the opening of the light-shielding film” as recited in claim 8.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892